Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Interpretation - 35 USC §101

Claims 30 -38 cite “computer-readable storage media”

 The Applicant’s Publication US 2021/0407034 A1 paragraph [0117] states: “As defined herein, the computer readable media does not include transitory media, such as modulated data signals and carrier waves”.

Therefore, the Examiner reasons that, by this definition, the Applicant excludes a transitory computer readable storage medium; and the claimed computer readable .



Priority

Applicants claimed foreign priority.  However, a certified copy has not been received.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21, 28, 29, 30 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9 and 16 of U.S. Patent No. 11,138,685 in view of Fan (US 2008/0292129 A1).

 The instant application is directed to reading a watermark; whereas US 11,138,685 is directed to generating a watermark.  Fan teaches reading watermark information “a device which is capable of reading the information” [0008] which can be read from a generated watermark.

  US 11,138,685, which generates watermark information can be modified by Fan to read the generated watermark information.

 The motivation for the combination is provided by Fan for providing “watermarking techniques which may be used for identification of images and/or documents, for uses such as prevention of counterfeiting, and for other purposes”.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claims are rejected for double patenting.

This is a provisional nonstatutory double patenting rejection.



US 11,138,685
21. A method comprising: obtaining a carrier object embedded with a watermark image; determining at least one encoding region that includes watermark information; determining a plurality of template lattices from the at least one encoding region, the plurality of template lattices comprising a plurality of positioning template lattices and one or more encoding template lattices; and obtaining the watermark information according to the plurality of template lattices.
1. A method comprising: obtaining a carrier object and watermark information to be embedded in the carrier object; generating at least one encoding region including the watermark information according to the watermark information, the at least one encoding region including a plurality of template lattices; obtaining a watermark image according to the at least one encoding region; and embedding the watermark image in the carrier object.
28. The method according to claim 21, wherein the plurality of positioning template lattices comprise four positioning template lattices, and the one or more encoding template lattices comprise one encoding template lattice, wherein: three positioning template lattices and the one encoding template lattice are placed on two by two template 
5. The method according to claim 4, wherein the plurality of template lattices comprise four positioning template lattices and the encoding template lattice, wherein: three positioning template lattices and the encoding template lattice are placed on two by two template lattices at upper left of the at least one encoding region, and one remaining positioning 
29. The method according to claim 21, wherein the watermark information includes at least one of: identification information of a user or device, identification information of the carrier object, or present time stamp when the watermark information is embedded.
8. The method according to claim 1, wherein the watermark information includes at least one of: identification information of a user or device, identification information of the carrier object, or present time stamp when the watermark information is embedded.
30. One or more computer-readable storage media storing executable computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: obtaining a carrier object embedded with a watermark image; determining at least one encoding region that includes watermark information; determining a plurality of template lattices 
16. A computer-readable storage medium storing computer-readable instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining a carrier object and watermark information to be embedded in the carrier object; generating at least one encoding region including the watermark information according to the watermark computer-readable storage medium 
39. A computing device comprising: one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-executable instructions that, when executed by the one or more processors, causing the one or more processors to perform operations comprising: obtaining a carrier object embedded with a watermark image; determining at least one encoding region that includes watermark information; determining a plurality of template lattices from the at least one encoding region, the plurality of template lattices comprising a plurality of positioning template lattices 
9. A computing device comprising: one or more processors, and memory communicatively coupled to the one or more processors, the memory storing computer-executable instructions that when executed by the one or more processors, causing the one or more processors to perform operations including: obtaining a carrier object and watermark information to be embedded in the carrier object; generating at least one encoding region including the watermark information according to the watermark information, the at least one encoding region including a plurality of template lattices; obtaining a watermark image .



	
Allowable Subject Matter


Claims 21-40 are allowed if the Double Patenting Rejection is overcome. 

Claims 22-27, 31-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Fan (US 2008/0292129 A1).  In the Applicant’s independent claims 21, 30, and 39, the reference of Fan does not teach:  where the plurality of template lattices comprises a plurality of positioning template lattices and one or more encoding template lattices.   Fan fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Wendt (US 2005/0117775 A1)

Abstract

A method and/or apparatus for embedding and detecting a watermark among a plurality of frames of data is disclosed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675